PER CURIAM.
Upon consideration of the record and brief of the appellant, appellee having failed to furnish the court with a brief, we determine that the trial court erred by going outside the four corners of the complaint in determining and granting dismissal of the third party second amended complaint with prejudice in favor of Foster. Tiseo v. Arnold, 237 So.2d 21 (Fla.App.1970).
Accordingly, the order appealed is reversed and the cause remanded for further proceedings.
Reversed and remanded.
MAGER, C. J., and CROSS and ALDERMAN, JJ., concur.